NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 29, 2012
                                  Decided March 2, 2012

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge 

                             RICHARD A. POSNER, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 11‐2541

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Eastern District of Wisconsin.

       v.                                        No. 06‐CR‐9

MARVIN CLEMENTS,                                 Lynn Adelman,
    Defendant‐Appellant.                         District Judge.

                                         O R D E R

        Marvin Clements was convicted of being a felon in possession of a firearm, 18 U.S.C.
§§ 922(g)(1), 924(a)(2), and sentenced to a term of 48 months’ imprisonment. After his
release, Clements was arrested again for violating the terms of his supervision. The district
court found that Clements was in violation of his supervision, revoked his supervised
release, and sentenced him to a term of nine months’ imprisonment without any further
supervised release. Clements filed a notice of appeal, and his appointed lawyer asserts that
this appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738, 744
(1967). Clements did not accept our invitation to address counsel’s motion. See CIR. R. 51(b).
 
        Bureau of Prisons records show that Clements was released on February 15, 2012.
Because Clements has already completed his sentence and faces no collateral consequences
No. 11‐2541                                                                                Page 2

of the revocation of supervised release, this appeal can no longer provide him any relief. See
Spencer v. Kemna, 523 U.S. 1, 7, 14 (1998); United States v. Hardy, 545 F.3d 280, 283–85 (4th Cir.
2008); United States v. Mazzillo, 373 F.3d 181, 182 (1st Cir. 2004). Accordingly, the appeal is
DISMISSED as moot.